FILED
                           I NOT FOR PUBLICATION                            MAY 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ASHMINDAR JEET SINGH,                            No. 11-17207

              Petitioner - Appellant,            D.C. No. 2:09-cv-01453-GEB-
                                                 CHS
  v.

WILLIAM KNIPP, Warden,                           MEMORANDUM *

              Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                 Garland E. Burrell, Senior District Judge, Presiding

                       Argued and Submitted April 15, 2013
                            San Francisco, California

Before:       GRABER and CHRISTEN, Circuit Judges, and TUNHEIM, District
              Judge.**

       California state prisoner Ashmindar Jeet Singh appeals the district court’s

denial of his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable John R. Tunheim, District Judge for the U.S. District
Court for the District of Minnesota, sitting by designation.
U.S.C. § 1291. We review de novo a district court’s decision to grant or deny a

habeas petition, Collins v. Runnels, 603 F.3d 1127, 1130 (9th Cir. 2010), and we

affirm.

      Singh’s habeas petition – which is governed by the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”) – cannot be granted unless the

state court’s adjudication of the merits was (1) “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States”; or (2) “based on an unreasonable

determination of the facts.” 28 U.S.C. § 2254(d).

      Singh contends the joinder of his trial with the trial of four co-defendants

deprived him of due process of law and a fair trial. The California Court of

Appeal’s rejection of this claim did not contradict or unreasonably apply binding

United States Supreme Court precedent; under AEDPA, the Supreme Court has not

“clearly established” that misjoinder can amount to a constitutional violation. See

Collins, 603 F.3d at 1132.

      Singh also contends his trial attorney provided ineffective assistance of

counsel under Strickland v. Washington, 466 U.S. 668, 697 (1984), by failing to

accept the trial court’s offer to sever Singh’s trial. The California Court of

Appeal’s conclusion that Singh failed to demonstrate that prejudice resulted from


                                           2
his counsel’s representation is not contrary to or an unreasonable application of

Strickland. Id. (“[A] court need not determine whether counsel’s performance was

deficient before examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.”). The evidence against Singh was strong, the trial court

provided limiting instructions, and the jury acquitted Singh of robbery and returned

a “not true” finding as to a weapons enhancement. See Park v. California, 202

F.3d 1146, 1150 (9th Cir. 2000) (“We have held that the failure of the jury to

convict on all counts is the best evidence of the jury’s ability to compartmentalize

the evidence.”) (internal quotation marks omitted).

      AFFIRMED.




                                          3